Citation Nr: 1629154	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a right ankle sprain, to include a right foot disability. 

2. Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to a right ankle sprain and/or herbicide exposure. 

3. Entitlement to service connection for a lower back disability, to include as secondary to a right ankle sprain and/or herbicide exposure. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, February 2007, and August 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA), Columbia, South Carolina. 

In March 2010, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge.  In January 2009, he testified before a Decision Review Officer, seated at the RO.  Transcripts have been made of these hearings, and these have been added to the claims file.

This case was brought before the Board in November 2012, at which time it was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting an addendum opinion be obtained further clarifying the opinion provided following the August 2010 VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the issues of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with alcohol abuse; entitlement to an earlier effective date than April 24, 2007, for special monthly compensation based on housebound; and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU), prior to April 24, 2007, have been perfected (see an October 2015 correspondence), but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. While an ankle sprain occurred during active service, the Veteran's current chronic right ankle disability is not shown to be related to the Veteran's active military service, including the in-service ankle sprain.

2. Right foot degenerative joint disease did not manifest during active service or within one year thereafter, and any current right foot degenerative joint disease is not otherwise etiologically related to such service, including the in-service ankle sprain.

3. Bone spurs of the plantar and posterior aspects of the right calcaneus did not manifest during active service and any current bone spurs of the plantar and posterior aspects of the right calcaneus is not otherwise etiologically related to such service, including the in-service ankle sprain.

4. A preponderance of the evidence is against a diagnosis of a disorder of either of the Veteran's knees.  

5. Lumbar degenerative joint disease did not manifest during active service or within one year thereafter, and any current lumbar degenerative joint disease is not otherwise etiologically related to such service, including in-service herbicide exposure, furthermore, lumbar degenerative joint disease is not caused by or aggravated by a service-connected disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for chronic right ankle sprain, right foot degenerative joint disease, and bone spurs of the plantar and posterior aspects of the right calcaneus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for arthritis of the bilateral knees have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for lumbar degenerative joint disease have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 11165103A, 5107; 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by April 2006, July 2006, June 2007, July 2007, and July 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  Furthermore, records from the Social Security Administration have been obtained.  38 C.F.R. § 3.159(c).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in July 2010 with an addendum being provided in November 2012.  The Board finds this examination with addendum adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service-connection can be established on a secondary basis.  Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  

Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

I. Right Ankle and Foot

The Veteran claims entitlement to service connection for residuals of a right ankle sprain, to include a right foot disability.  More specifically, the Veteran asserts that his present right ankle and foot problems are the result of a sprained ankle that occurred during active service.

The evidence of record establishes a diagnosis of chronic right ankle sprain, right foot degenerative joint disease, and bone spurs of the plantar and posterior aspects of the right calcaneus.  See April 2007 Radiology Views of the Foot, October 2007 VA Examination Report, and July 2010 VA Examination Report.

A review of service treatment records shows that on a May 1969 Report of Medical History, complete as part of service separation, the Veteran indicated having or having had foot trouble.  Further notation indicates an ankle sprain in 1968.  

As the evidence of record shows a diagnosis of a right ankle and foot disability as well as an in-service injury, namely an ankle sprain, the remaining question is whether there is a causal relationship between the two.  

While a review of the service treatment records show that at the time of separation the Veteran reported foot trouble and an ankle sprain was noted, there is no further in-service record of complaint or treatment of an ankle sprain.  The Veteran did in April 1969 present with torn skin on the foot that was treated with peroxide and bandage.  Still, the Veteran's separation Report of Medical Examination indicates a normal clinical evaluation of the feet, skin, and musculoskeletal system.  The Board notes that the date on the Report of Medical Examination that the Board has identified as being completed as part of separation is illegible.  Nevertheless, this same report indicates that chest X-rays were performed as part of the examination and gives the date as the very day the Veteran was separated from active duty.  As such, the Board concludes it is more likely than not that this is the Report of Medical Examination completed as part of service separation.  

Post-service, the Veteran was provided a VA examination in October 2007.  Following an examination of the Veteran and a review of the claims file the examiner diagnosed a chronic ankle sprain.  The examiner ultimately concluded that "it is less likely than not that the present ankle condition of the veteran is directly related to his military service.  My rationale is that I cannot find any documentation of a clinical visit and/or treatment for a right ankle sprain in the SMRs [service medical records]."  

The Board has found this opinion to be inadequate as it fails to address the report of an ankle sprain and foot trouble on the May 1969 separation Report of Medical Examination or discuss possible foot disabilities.

As a result, the Veteran was provided another VA examination in July 2010.  Following an examination of the Veteran and a review of the claims file the examiner diagnosed mild degenerative arthritis of the right mid foot and mild calcaneal spur, right foot.  This examiner concluded it is less likely as not that Veteran's right foot or ankle condition is related to service.  

The Board found this opinion to be inadequate as well, this time because the examiner did not provide a rationale for the conclusion reached.  

As such, an addendum opinion was sought.  Provided in November 2012, the addendum opinion lists and discusses important evidence found by the examiner during review of the claims file.  This examiner concluded that the relevant facts support the July 2010 examiner's opinion that the current right ankle and foot disabilities are less likely than not related to the 1968 right ankle injury.  In support of this conclusion the November 2012 examiner noted "[t]hat no treatment was required after the initial conservative management through 1971 indicates the initial injury was acute and resolved."  Moreover, the fact that X-rays in 2007 revealed no right ankle abnormality further supported the determination that the 1968 ankle injury resolved.  In regard to the right foot degenerative disease and heel spurs the examiner found no compelling link to the right ankle sprain "given temporal and location parameters.  Whereas these issues are symptomatic they should not be confused as resulting from or co-mingled with the right ankle sprain."

In March 2009, a VA doctor provided an opinion that it is "quite possible" the in-service ankle sprain "has contributed to his ongoing bilateral foot pain and pathology" and "this previous injury is impacting the disability and pain (very well documented) he experiences chronically."

Additionally, a Dr. B.W.W. provided an opinion undated but received by VA in April 2009.  Dr. B.W.W. stated the Veteran's "current treatments of his right foot and other treatments associated with this injury, is more likely a direct influence from the injury in Vietnam."

Besides the opinions just discussed, the other medical evidence of record, both VA and non-VA, while showing treatment for problems of the right ankle and foot, does not contain an etiological opinion linking these problems to the in-service ankle sprain. 

Having reviewed the evidence, the Board determines its weight is against finding the Veteran's ankle and foot disorders are related to the in-service ankle sprain.  The October 2007 VA examiner's opinion is inadequate as it failed to consider the report of an in-service ankle sprain.  The July 2010 VA examiner's opinion is inadequate as the examiner failed to provide a rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Miller v. West, 11 Vet. App. 345, 348 (1998)(indicating  a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Similar to the July 2010 VA examiner's opinion, the March 2009 VA doctor's opinion and the April 2009 opinion of Dr. B.W.W. fail to provide rationales for the conclusions reached.  Therefore, these opinions are also inadequate.  

The November 2012 VA addendum opinion, however, includes a review of the claims file, including the pervious physical examinations, and list and discusses important evidence.  More importantly, the examiner provided a rationale for his conclusion that the Veteran's right ankle and foot disorders are less likely as not related to active duty service.  

In light of the thoroughness of the November 2012 opinion and the inadequacies of the other opinions of record, the Board finds the November 2012 opinion to be substantially more probative.  As a result, the more probative evidence of record indicates the Veteran chronic right ankle sprain, right foot degenerative joint disease, and bone spurs of the plantar and posterior aspects of the right calcaneus are less likely as not related to the in-service ankle sprain.  

In a May 2016 submission the Veteran's representative suggested that the November 2012 VA examiner's opinion "is inadequate because it improperly dismisses evidence that [the Veteran] treated his in-service ankle disability for three years, from 1968 to 1971."  However, a review of the November 2012 opinion indicates the VA examiner takes note of the 1968 right ankle sprain's "initial conservative management through 1971" and concludes it indicates "the initial injury was acute and resolved."  The representative goes on to state that even conservative treatment for that many years is indicative of a chronic disorder.  So, as the VA examiner addressed the evidence in question, it appears the representative's issue is actually with the conclusion reached based on this evidence not with a failure to address the evidence.  What constitutes an acute versus chronic condition in this sense is a medical determination.  The fact that the Veteran's representative disagrees with the VA examiner's conclusion made based on the evidence of record does not make that conclusion inadequate.  

The Board acknowledges that the statements of the Veteran, his wife, and daughter indicate that his current right ankle and foot disorder are the result of in-service ankle sprain; however, none of them have demonstrated any specialized medical knowledge or expertise to indicate they are capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, as to this specific issue, the possible etiological relationship between an in-service ankle sprain and ankle and foot disorders diagnosed years after service, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
 
Additionally, as degenerative joint disease is synonymous with arthritis the Board will address presumptive service connection and continuity of symptomatology. Dorland's Illustrated Medical Dictionary at 1344 (32nd ed. 2012).

Both the Veteran and his wife have suggested that the Veteran has experienced right ankle and foot problems, including pain, at least since they were married in October 1969, approximately five months after his separation from active service.  A review of the service treatment records reveals no diagnosis or treatment of degenerative joint disease or other form of arthritis.  Furthermore, the separation Report of Medical Examination shows a normal clinical evaluation of the feet and musculoskeletal system.  The May 1969 Report of Medical History indicates a 1968 ankle sprain but the November 2012 VA examiner concluded "given temporal and location parameters" there is no compelling link between right foot degenerative joint disease and the in-service ankle sprain.  As such, there does not appear to be condition noted during service that is or could be arthritis.  Therefore, there is no condition noted in service upon which a showing of continuity of symptomatology could be based.  Furthermore, as noted, while both the Veteran and his wife are competent to describe symptoms such as pain they have not been shown to have the specialized medical knowledge or expertise needed to determine that this Veteran's pain or other foot problems described as being experienced since service are attributable to arthritis.  

Finally, there are no findings of degenerative joint disease or other form of arthritis within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
In summary, the November 2012 VA examiner concluded the chronic right ankle sprain, right foot degenerative joint disease, and bone spurs of the plantar and posterior aspects of the right calcaneus are less likely as not related to the in-service ankle sprain.  There are other opinions of record but, as adequate supporting rationale was not provided for them, they are less probative than the November 2012 opinion.  The Board has considered the statements of the Veteran, his wife, and daughter but find that they are outweighed by the probative medical evidence of record.  In addition, the record is against a finding of continuity of symptomology since service for right foot degenerative joint disease.  Finally, the facts of this case do not warrant presumptive service connection because the evidence does not show right foot degenerative joint disease manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Bilateral Knees 

The Veteran also claims entitlement to service connection for arthritis of the bilateral knees.  

Radiological studies of the knees in July 2008 and February 2012 found no abnormality.  An October 2009 whole body scan found degenerative changes of multiple joints were demonstrated, including the knees; however, the radiological studies performed both before and after weigh in favor of finding it less likely than not that there is a diagnosis of arthritis of either knee.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  

Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).  This is precisely the case here.  The evidence of record shows the Veteran suffers from pain in the bilateral knees without a diagnosed or identifiable underlying malady or condition; therefore, service connection is not warranted.     

The Board acknowledges the Veteran's and his daughters assertions that his knee pain is evidence of a disability but, as noted in Part I, as to this specific issue, whether a diagnosis of a knee disorder is warranted, it is beyond the realm of common knowledge of a lay person.  See Kahana at 435 Jandreau v. Nicholson at 1377 n.4.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for service connection for arthritis of the bilateral knees and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  Also, as there exists no current disability, the service connection theories concerning herbicide exposure and secondary service connection warrant no further consideration.

III. Lower Back

The Veteran also claims entitlement to service connection for a lower back disability.  Specifically, he has asserted that his lower back disability is the result of his right ankle and foot disorders.  Alternatively, in an August 2006 statement, he suggested a VA physician told him that herbicide can cause joint pain.  

In October 2006 following a VA general medical examination lumbar degenerative joint disease was diagnosed.  A November 2012 imagining study confirmed that there are osteoarthritic changes of the lumbosacral spine.  

In regards to the suggestion the arthritis is related to herbicide exposure, the Veteran's personal record show that during active duty he was actually in Vietnam during the period during which exposure to herbicide is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  As such, exposure to herbicide agents is presumed.

Nevertheless, arthritis is not a disease for which service connection is presumed if the Veteran has been exposed to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2015).  Moreover, while the Veteran suggested he was told by a VA physician that being exposed to herbicide can result in joint pain there is no medical evidence of record suggesting that his arthritis is caused by or the result of his herbicide exposure.  Therefore, the evidence of record is against finding the Veteran lumbar degenerative joint disease is etiologically related to in-service herbicide exposure.  

Furthermore, the Veteran has not otherwise asserted that his lumbar degenerative joint disease is the direct result of service, and no VA examination is therefore warranted under 38 C.F.R. § 3.159(c)(4) for further consideration of this possible theory of the case in light of the total absence of lay or medical evidence to support it.  He has instead claimed it is caused or aggravated by his disorders of the right ankle and foot.  In Part I of this decision, service connection for right ankle and foot disabilities was denied.  Accordingly, service connection for the Veteran's lumbar degenerative joint disease on a secondary basis, as due to a right ankle or foot disability, is not warranted.

Finally, the Veteran has not alleged and the record does not show continuity of lumbar degenerative joint disease symptomology since service or that the disease manifested to a compensable degree within a year of service separation.  


ORDER

Service connection for chronic right ankle sprain, right foot degenerative joint disease, and bone spurs of the plantar and posterior aspects of the right calcaneus is denied.  

Service connection for arthritis of the bilateral knees is denied.  

Service connection for his lumbar degenerative joint disease is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


